Claims 1, 5-7 and 9 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a vehicle shifter interface comprising: a protruding contoured member including an outer surface having a first contour with a round shape and a second contour with a flat shape that is different from the round shape of the first contour, the protruding contoured member further having an inner surface, wherein the first contour and the second contour are spaced apart and located in different positions on the protruding contoured member, wherein the outer surface of the protruding contoured member further includes a third contour disposed along a first side of the protruding contoured member, wherein the outer surface of the protruding contoured member further includes a fourth contour disposed along a second side of the protruding contoured member opposite the first side, wherein the outer surface of the protruding contoured member further includes a fifth contour disposed on the top of the protruding contoured member, the first contour being disposed between the second contour and the fifth contour; a first set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the first contour, the first set of capacitive touch sensor pads arranged and configured to provide output signals in response to a rotary movement of a driver's fingers about the round shape of the first contour thereby indicating a change in gear selection; and a second set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the second contour, the second set of capacitive touch sensor pads arranged and configured to provide output signals in response to at least one of a position of a driver's finger on the second contour and a change of position of a driver's finger along the second contour; a third set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the third contour, the third set of capacitive touch sensor pads arranged and configured to provide output signals in response to a change of position of a driver's finger along the third contour; a fourth set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the fourth contour, the fourth set of capacitive touch sensor pads arranged and configured to inter alia, a first contour with a round shape and a second contour with a flat shape that is different from the round shape of the first contour, the first contour and the second contour are spaced apart and located in different positions on the protruding contoured member, the outer surface of the protruding contoured member further includes a third contour disposed along a first side of the protruding contoured member, the outer surface of the protruding contoured member further includes a fourth contour disposed along a second side of the protruding contoured member opposite the first side, the outer surface of the protruding contoured member further includes a fifth contour disposed on the top of the protruding contoured member, the first contour being disposed between the second contour and the fifth contour.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656